Title: From George Washington to Thomas Jefferson, 11 July 1793
From: Washington, George
To: Jefferson, Thomas



Sir,
Philadelphia July 11th 1793.

Before I had read the Papers put into my hands by you, requiring “instant attention” and a messenger could reach your Office, you had left town.
What is to be done in the case of the Little Sarah, now at Chester? Is the Minister of the French Republic to set the Acts of this Government at defiance—with impunity? and then threaten the Executive with an appeal to the People. What must the world think of such conduct, and of the Government of the U. States in submitting to it?
These are serious questions. Circumstances press for decision—and as you have had time to consider them (upon me they have come unexpected) I wish to receive your opinion

upon them—even before tomorrow—for the Vessel may then be gone.

Go: Washington

